Exhibit 10.1
 
 


 
SALE, CONTRIBUTION AND ASSIGNMENT AGREEMENT
 
THIS SALE, CONTRIBUTION AND ASSIGNMENT AGREEMENT (this “Agreement”), dated as of
July 10, 2014, is between AMERICA FIRST MULTIFAMILY INVESTORS, L.P., a Delaware
limited partnership (“ATAX”) and ATAX TEBS II, LLC., a Delaware limited
liability company (the “Sponsor”).
 
W I T N ES S E T H:
 
Capitalized terms used herein and not otherwise defined in this Agreement shall
have the meanings set forth in the Bond Exchange, Reimbursement, Pledge and
Security Agreement, dated as of July 10, 2014 (“Reimbursement Agreement”),
between the Federal Home Loan Mortgage Corporation (“Freddie Mac”) and the
Sponsor.
 
WHEREAS, ATAX is the sole economic member of the Sponsor;
 
WHEREAS, ATAX is the owner of certain multifamily housing revenue bonds listed
on Schedule I hereto (the “Bonds”);


WHEREAS, concurrently with delivery of this Agreement, ATAX is causing the
Sponsor, pursuant to the Reimbursement Agreement, to deposit the Bonds (the
“Deposited Assets”) with Freddie Mac in exchange for two or more series of
certificates (collectively, the “Certificates”) evidencing undivided beneficial
interests in the Bonds related to the series of certificates;
 
WHEREAS, pursuant to the Credit Enhancement, Freddie Mac has agreed to guaranty
certain payments due on the Class A Certificates;
 
WHEREAS, ATAX desires to cause the Class A Certificates to be sold to investors
and to have Freddie Mac guaranty payments due on the Class A Certificates and to
have the Sponsor retain the Class B Certificates;
 
WHEREAS, ATAX will gain substantial benefit by causing the Sponsor to enter into
the transactions contemplated by the Reimbursement Agreement; and
 
NOW, THEREFORE, in consideration of the foregoing and for other good and
valuable consideration and the mutual terms and covenants contained herein, the
parties hereto agree as follows:
 
Section 1.  Definitions.  As used in this Agreement, the following terms shall,
unless the context otherwise requires, have the following meanings (such
meanings to be equally applicable to the singular and plural forms of the terms
defined):
 

 
 

--------------------------------------------------------------------------------

 


“Agreement” means this Sale, Contribution and Assignment Agreement and all
amendments hereof and supplements hereto.
 
“Closing Date” means July 10, 2014.
 
“Sponsor Documents” has the meaning given to such term in the Reimbursement
Agreement.
 
Section 2.  Sale, Contribution and Assignment.  For value received, ATAX does
hereby, effective as of the Closing Date, sell, contribute, assign, transfer and
otherwise convey, or cause to be sold, contributed, assigned, transferred and
conveyed to the Sponsor, including causing assignment directly to Freddie Mac
for the benefit of the Sponsor (collectively, the “Transfer”), without recourse,
all right, title and interest of ATAX in and to the Bonds, all payments due
thereon, all rights held by ATAX as the Bondholder Representative in, to and
under the Bonds and related Bond Documents, and the proceeds of any and all of
the foregoing.  The Bonds will be transferred to the Sponsor in part as a sale,
for an amount equal to the proceeds of the sale of the Class A Certificates
minus costs of the transactions contemplated by the Sponsor Documents, including
escrow and reserve funds required thereby, and in part as a capital
contribution.
 
The Sponsor hereby accepts the Transfer of the Bonds.  Simultaneously with the
Transfer, the Sponsor is depositing the Deposited Assets with Freddie Mac as
contemplated by the Reimbursement Agreement.
 
Section 3.  Assignment Procedures.  ATAX, on or before the Closing Date, shall
cause each series of Bonds, identified by CUSIP number, to be physically
delivered to or at the direction of the Sponsor, indorsed (or accompanied by
bond powers indorsed) to Freddie Mac or The Bank of New York Mellon Trust
Company, N.A., in its capacity as escrow agent (the “Escrow Agent”) or in blank
by the current registered owner thereof and, as applicable, certified by an
appropriate medallion seal.
 
Section 4.  Representations and Warranties of ATAX.  ATAX hereby represents and
warrants to the Sponsor that as of the Closing Date:
 
(i)           Due Authorization, Execution and Validity.  This Agreement has
been duly authorized by ATAX, is valid and binding agreement of ATAX, and is
enforceable in accordance with its terms except as may be limited by bankruptcy,
insolvency, reorganization, moratoriums, liquidation or readjustment of debt or
similar laws affecting the enforcement of creditors’ rights generally and as may
be limited to the effect of general principles of equity.
 
(ii)           Organization and Existence.  ATAX (i) is a limited partnership
duly organized and existing pursuant to the laws of the State of Delaware,
(ii) has the corporate power and authority to own its properties and to carry on
its business as now being conducted and as contemplated hereby, and (iii) has
the corporate power and authority to execute and perform all of its undertakings
hereunder.
 

 
2

--------------------------------------------------------------------------------

 


(iii)           No Violation.  The execution and performance by ATAX of this
Agreement (i) will not violate in any material respect or, as applicable, have
not violated in any material respect any provision of any law, rule or
regulation binding upon ATAX or any order of any court or other agency or
government having jurisdiction over ATAX, and (ii) will not violate in any
material respect, or as applicable, have not violated in any material respect
any provision of any indenture, agreement or other instrument to which ATAX is a
party or is otherwise subject, or result in the creation or imposition of any
lien, charge or encumbrance of any nature except, in each case, as contemplated
by the Sponsor Documents or this Agreement or as would not reasonably be
expected to have a material adverse effect on ATAX’s ability to perform its
respective obligations hereunder or under the ATAX Documents.
 
(iv)           Fair Value.  ATAX has received reasonably equivalent value and
fair consideration for the Bonds that it assigned to the Sponsor.
 
(v)           Good Title; Absence of Liens; Security Interest.  Immediately
prior to the transfer to the Sponsor, ATAX is the owner of, and has good and
marketable title to, the Bonds that it assigned to the Sponsor free and clear of
all liens, and has full right, corporate power and lawful authority to assign,
transfer and pledge such Bonds.
 
(vi)           Solvency; Fraudulent Conveyance.  ATAX is solvent and will not be
rendered insolvent by the transactions contemplated by the Transaction Documents
and, after giving effect to such transactions, ATAX will not be left with an
unreasonably small amount of capital with which to engage in its business.  ATAX
does not intend to incur, or believes that it has incurred, debts beyond its
ability to pay such debts as they mature.  ATAX does not contemplate the
commencement of insolvency, bankruptcy, liquidation or consolidation proceedings
or the appointment of a receiver, liquidator, conservator, trustee or similar
official in respect of ATAX or any of its assets.  ATAX is not transferring (or
causing to be transferred) the Bonds to the Sponsor and is not causing any
affiliate of ATAX to transfer any Bonds to the Sponsor, and is not causing the
Sponsor to transfer any Bonds to Freddie Mac, all as contemplated by the Sponsor
Documents, with any intent to hinder, delay or defraud any of ATAX’s or its
affiliates’ creditors.
 
(vii)           Bonds.  With respect to the Bonds ATAX makes the representations
and warranties set forth in Section 2.1 of the Reimbursement Agreement, as if
such representations and warranties are set forth herein.
 
Section 5.  Representations and Warranties of the Sponsor.  The Sponsor hereby
represents and warrants to ATAX that as of the Closing Date:
 
(i)           Due Authorization, Execution and Validity.  This Agreement has
been duly authorized by the Sponsor, is valid and binding agreement of the
Sponsor, and is enforceable in accordance with its terms except as may be
limited
 

 
3

--------------------------------------------------------------------------------

 


by bankruptcy, insolvency, reorganization, moratoriums, liquidation or
readjustment of debt or similar laws affecting the enforcement of creditors’
rights generally and as may be limited to the effect of general principles of
equity.
 
(ii)           Organization and Existence.  The Sponsor (i) is a limited
liability company duly organized and existing pursuant to the laws of the State
of Delaware, (ii) has the power and authority to own its properties and to carry
on its business as now being conducted and as contemplated hereby, and (iii) has
the power and authority to execute and perform all of its undertakings
hereunder.
 
(iii)           No Violation.  The execution and performance by the Sponsor of
this Agreement (i) will not violate in any material respect or, as applicable,
have not violated in any material respect any provision of any law, rule or
regulation binding upon the Sponsor or any order of any court or other agency or
government having jurisdiction over the Sponsor, and (ii) will not violate in
any material respect, or as applicable, have not violated in any material
respect any provision of any indenture, agreement or other instrument to which
the Sponsor is a party or is otherwise subject, or result in the creation or
imposition of any lien, charge or encumbrance of any nature except, in each
case, as contemplated by the Sponsor Documents or this Agreement or as would not
reasonably be expected to have a material adverse effect on the Sponsor’s
ability to perform its respective obligations hereunder or under the Sponsor
Documents.
 
(iv)           Solvency; Fraudulent Conveyance.  The Sponsor is solvent and will
not be rendered insolvent by the transactions contemplated by the Transaction
Documents and, after giving effect to such transactions, the Sponsor will not be
left with an unreasonably small amount of capital with which to engage in its
business.  The Sponsor does not intend to incur, or believes that it has
incurred, debts beyond its ability to pay such debts as they mature.  The
Sponsor does not contemplate the commencement of insolvency, bankruptcy,
liquidation or consolidation proceedings or the appointment of a receiver,
liquidator, conservator, trustee or similar official in respect of the Sponsor
or any of its assets.  The Sponsor is not transferring the Bonds to Freddie Mac,
all as contemplated by the Sponsor Documents, with any intent to hinder, delay
or defraud any of the Sponsor’s creditors.
 
Section 6.  Characterization of Transfer.  It is the express intention of the
parties hereto that the Transfer of the Bonds by ATAX to the Sponsor be, and be
construed as, an absolute sale and transfer to the Sponsor and not as a secured
borrowing or a pledge of the Bonds by ATAX to the Sponsor to secure a debt or
other obligation of ATAX.  ATAX will record the transaction as a sale from ATAX
to the Sponsor; provided however, that due to consolidation of the Sponsor with
ATAX under GAAP, the sale transaction will be presented on the consolidated
financial statements of ATAX and the Sponsor as a secured financing for GAAP
and, therefore, the Class A Certificates will be reported as debt on the
consolidated financial statements of ATAX.  However, in the event that,
notwithstanding the aforementioned intent of the parties, the Bonds are held to
be property of ATAX, then, and exclusively and solely in such event, it is the
express intent of the parties that such conveyance be deemed to be a pledge of
the Bonds by
 

 
4

--------------------------------------------------------------------------------

 


ATAX to the Sponsor to secure a debt or other obligation of ATAX and this
Agreement shall also be deemed to be a security agreement within the meaning of
Articles 8 and 9 of the New York Uniform Commercial Code.
 
Section 7.  Headings.  The various headings in this Agreement are included for
conveyance only and shall not affect the meaning or interpretation of any
provision of this Agreement.  References in this Agreement to section names or
numbers are to such sections of this Agreement.
 
Section 8.  Governing Law. This Agreement shall be governed by and construed in
accordance with the internal laws of the State of New York.
 
Section 9.  Counterparts. This Agreement may be executed in two or more
counterparts each of which shall be an original, but all of which together shall
constitute one and the same instrument.
 
[signatures on next page]
 

 
5

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the undersigned have caused this Sale, Contribution and
Assignment Agreement to be duly executed as of the date specified above.
 


 

 
AMERICA FIRST MULTIFAMILY INVESTORS, L.P., a Delaware limited partnership
       
By:
AMERICA FIRST CAPITAL ASSOCIATES LIMITED PARTNERSHIP TWO, a Delaware limited
partnership
   
Its:
General Partner
               
By:
THE BURLINGTON CAPITAL GROUP LLC, a Delaware limited liability company
     
Its:
General Partner
               
By:
/s/ Mark A. Hiatt        
Mark Hiatt
       
Chief Operating Officer













[SIGNATURE PAGE TO THE SALE, CONTRIBUTION
AND ASSIGNMENT AGREEMENT]

 
6

--------------------------------------------------------------------------------

 




 
ATAX TEBS II, LLC, a Delaware limited liability company
     
By:
AMERICA FIRST MULTIFAMILY INVESTORS, L.P., a Delaware limited partnership
 
Its:
Member
           
By:
AMERICA FIRST CAPITAL ASSOCIATES LIMITED PARTNERSHIP TWO, a Delaware limited
partnership
   
Its:
General Partner
               
By:
THE BURLINGTON CAPITAL GROUP LLC, a Delaware limited liability company
     
Its:
General Partner
               
By:
/s/ Mark A. Hiatt        
Mark Hiatt
       
Chief Operating Officer



 


 


 


[SIGNATURE PAGE TO THE SALE, CONTRIBUTION
AND ASSIGNMENT AGREEMENT]
 

 
7

--------------------------------------------------------------------------------

 

SCHEDULE I
 
1.
Bexar County Housing Finance Corporation, Multifamily Housing Revenue Bonds
(Huebner Oaks Apartments Project), Senior Series 2013A

 
2.
Bexar County Housing Finance Corporation, Multifamily Housing Revenue Bonds (Las
Colinas Apartments Project), Senior Series 2013A

 
3.
Bexar County Housing Finance Corporation, Multifamily Housing Revenue Bonds
(Perrin Crest Apartments Project

 
4.
Bexar County Housing Finance Corporation, Multifamily Housing Revenue Bonds
(Dublin Apartments Project

 
5.
Bexar County Housing Finance Corporation, Multifamily Housing Revenue Bonds
(Kingswood Apartments Project

 
6.
Bexar County Housing Finance Corporation, Multifamily Housing Revenue Bonds
(Waterford Apartments Project)

 
7.
Texas Department of Housing and Community Affairs, Multifamily Housing Revenue
Bond East Tex Pines Apartments) Series 2006

 
8.
The Health, Educational and Housing Facility Board of the City of Memphis,
Tennessee, Multifamily Housing Revenue Refunding Bonds (GMF-Arbors of Hickory
Ridge Apartments Project) Series 2012

 
9.
Housing Authority of the City of Durham, Multifamily Housing Revenue Bonds
(Greens of Pine Glen Project) Series 2012A

 
10.
California Statewide Communities Development Authority, Multifamily Housing
Revenue Bonds (Harden Ranch Apartments Project) 2013 Series V-1

 
11.
California Statewide Communities Development Authority, Multifamily Housing
Revenue Bonds (Tyler Park Townhomes Apartments Project) 2013 Series W-1

 
12.
California Statewide Communities Development Authority, Multifamily Housing
Revenue Bonds (Westside Village Apartments Project) 2013 Series X-1

 
13.
Indiana Housing and Community Development Authority, Multifamily Housing Revenue
Bonds, Series 2013A (Copper Gate Apartments Project)

 
14.
Public Finance Authority, Multifamily Housing Revenue Bonds (The Palms at
Premier Park Apartments Project) Series 2013A

 
 
8